Incapital LLC 200 South Wacker Drive, Suite 3700 Chicago, Illinois 60606 July 27, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Incapital Unit Trust, Series 8 File No. 333-182252 Ladies/Gentlemen: The undersigned, Incapital Unit Trust, Series 8 (the “Trust”), by Incapital LLC, as the sponsor and depositor of the Trust and of the units covered by the subject Registration Statement, pursuant to the provisions of Rule 461 of the General Rules and Regulations of the Securities and Exchange Commission under the Securities Act of 1933, hereby respectfully requests that the Securities and Exchange Commission consent to the filing of the amendment to the Registration Statement and grant acceleration of the effectiveness of said Registration Statement, as amended, so that the same may become effective as early as practicable on August 1, 2012 or as soon thereafter as possible. Very truly yours, Incapital Unit Trust, Series 8 By:Incapital LLC By: /s/ Thomas Belka Thomas Belka Executive Director
